Citation Nr: 0410315	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right 
elbow injury, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for a right shoulder injury 
with exostosis and calcified peritendinitis, currently evaluated 
as noncompensable.

3.  Whether new and material evidence has been presented to reopen 
a claim of entitlement to service connection for a back 
disability, to include as secondary to the service-connected right 
elbow and right shoulder injuries.  

4.  Whether new and material evidence has been presented to reopen 
a claim of entitlement to service connection for a cervical spine 
disability, to include as secondary to the service-connected right 
elbow and right shoulder injuries.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1993, the RO 
denied the veteran's claims of entitlement to service connection 
for back and cervical spine disabilities, to include as secondary 
to the service-connected right elbow and right shoulder injuries.   

2.  The evidence received since the RO's October 1993 decision, 
which was not previously of record, and which is not cumulative of 
other evidence of record, does not bear directly and substantially 
upon the specific matters under consideration, and is not so 
significant that it must be considered in order to fairly decide 
the merits of the claims. 


CONCLUSIONS OF LAW

1.  The RO's October 1993 decision, which denied claims of 
entitlement to service connection for back and cervical spine 
disabilities, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2.   New and material evidence has not been received since the 
RO's October 1993 decision, and the claims are not reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

The VCAA made significant changes in VA's duty to notify and 
assist claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Regulations implementing the VCAA have been adopted.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) (2003).  However, these 
regulations have applicability constraints on development of 
claims to reopen a finally decided claim.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Specifically, the second sentence in 38 C.F.R. 
§ 3.159(c), stating that VA will give the assistance described in 
paragraphs (c)(1), (c)(2), and (c)(3) to an individual attempting 
to reopen a finally decided claim, only applies to a claim to 
reopen a finally decided claim received on or after August 29, 
2001.  Id.  Thus, it is not applicable in the instant matter.  
Further, the United States Court of Appeals for the Federal 
Circuit in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Holliday 
v. Principi, 14 Vet. App. 280 (2001) to the extent that they 
indicated that retroactive application might be appropriate in 
regards to the VCAA.       

The VCAA imposes upon VA a duty to notify the veteran of 
information and evidence necessary to substantiate his claim, and 
of which information and evidence, if any, he must produce, and of 
which information and evidence, if any, VA will attempt to obtain.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  38 C.F.R. § 
3.159(b) applies to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  See 66 Fed. Reg. 
45620 (August 29, 2001).  Under 38 C.F.R. § 3.160(c), a pending 
claim is an application that has not been finally adjudicated.  
Thus, 38 C.F.R. § 3.159(b) applies to this matter.      

38 C.F.R. § 3.159(b)(1) (2002) states in pertinent part:

When VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  VA will also request that the claimant 
provide any evidence in the claimant's possession that pertains to 
the claim.

In this case, to the extent that the changes effected by the VCAA 
are applicable in the instant matter, they have been applied to 
the appellant's claims to reopen the claim of entitlement to 
service connection for a back disability, to include as secondary 
to the service-connected right elbow and right shoulder injuries 
and service connection for a cervical spine disability, to include 
as secondary to the service-connected right elbow and right 
shoulder injuries.  
  
There is no issue as to providing an appropriate application form 
or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate his claims by the October 2001 rating decision, and 
the January 2003 statement of the case.  Furthermore, in a letter 
from the RO, dated August 13, 2001, the appellant was informed of 
the VCAA.  In summary, the appellant has been informed of the 
evidence needed to support his claim, and of which evidence he 
should provide and which evidence VA would obtain.  Given the 
foregoing, there is no issue as to whether VA has complied with 
its duty to notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the content of the August 2001 notice, the Board 
notes that in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  However, a recent opinion by the General 
Counsel's Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and was not 
binding on VA.  VAGCOPPREC 1-2004 (February 24, 2004).  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because the requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless error.  

Furthermore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify the appellant in this case and, as 
stated above, the duty to assist provisions described in 38 C.F.R. 
§ 3.159(c)(1), (c)(2), and (c)(3), do not apply in this instance.  
Therefore, further development and further expending of VA's 
resources is not warranted.

			II.  New and Material Evidence

In October 1993, the RO denied the appellant's claims of 
entitlement to service connection for cervical and back 
disabilities both as direct as well as a result of his service-
connected right elbow and right shoulder disabilities, and the 
appellant did not appeal within one year of the date of the letter 
notifying him of that denial.  Therefore, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.160(d) 
(2003).  However, applicable law provides that a claim which is 
the subject of a prior final decision may nevertheless be reopened 
upon presentation of new and material evidence.  See 38 U.S.C.A. § 
5108 (West 2002).  

Here, the veteran did file to reopen his claims of entitlement to 
service connection for cervical and back disabilities, however, 
they were denied by the RO in the October 2001 rating decision.  
The veteran then appealed that decision.  The Board must now 
consider the threshold question of whether new and material 
evidence has been submitted to reopen the claims.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has been 
submitted.  38 C.F.R. § 3.156.  New and material evidence is 
defined as follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Id.

VA must review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's October 1993 
decision.  See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the last 
final disallowance must be considered.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Here, the veteran's claim for a 
cervical spine disability was denied on the basis that there was 
no nexus showing that his condition was related either to his 
military service or to his service-connected right elbow or right 
shoulder conditions.  His claim for entitlement to service 
connection for a back disability was also denied because there was 
no nexus showing that his condition was related either to his 
military service or to his service-connected right elbow or right 
shoulder conditions.    

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's October 1993 
decision includes the veteran's service medical records.  A May 
1977 report noted that was seen the day before complaining of pain 
in his back and left arm.  A report dated February 17, 1978 noted 
that the veteran complained of lower back pain.  However, upon 
examination, his back was determined to be normal.  He was seen 
for back pain again on February 8, 1979.  No history of a back 
injury was noted and the examination was unremarkable.  On January 
30, 1979, the veteran was seen complaining of, among other things, 
neck pain.  The only assessment listed was rule out strep throat.  
An undated notation listed an assessment of rule out UTI vs. back 
strain.  It further stated see notes from January 30-31 and rule 
out kidney infection.  An April 1979 report of medical examination 
was silent as to back or cervical disabilities.           

A March 1982 report from Dr. Torres-Velez notes right neck pain.  
A June 1986 report of cervical spine X-rays noted normal bone 
structures.  There were minimal spondylotic changes at C-5 and C-
6.  The disc spaces, facet joints and paravertebral soft tissue 
shadows appeared normal.  There were no cervical ribs.  A December 
1986 VA medical record shows that the veteran presented with right 
neck, upper back, and shoulder pain.  He had a full range of 
motion of the neck and diffuse tenderness of the upper back.  
There were no spasms.  

An August 1989 report of cervical spine X-rays by Dr. Camacho 
noted straightening of the cervical spine.  There were preserved 
vertebras and spaces.  There was early reactive changes at the 
neurocentral joints.  The impression was muscle spasm.  Another 
August 1989 report shows treatment for cervical pain.  A September 
1989 report from Instituto Rehabilitacion Fisica noted that EMG 
study was compatible with a C-6 radiculopathy.  The nerve 
conduction velocity study was normal.  A September 1989 report of 
X-rays of the cervical spine by Dr. Camacho noted minor posterior 
exostosis was seen in C2-C3 intervertebral spaces.  The 
intervertebral neural foraminas were preserved.  The impression 
was muscular spasm and spondylar changes.  A December 1989 report 
of an MRI of the cervical spine by Dr. Bonnet listed an impression 
of slightly degenerated C5-6 with a small posterior bulge.  A 
September 1989 report of a CT scan of the cervical spine by Dr. 
Mercado revealed normal bony structures, neural foramina, and 
apophyseal joints.  The thecal sac and epidural region were also 
normal.    

A May 1990 report of X-rays of the lumbosacral spine revealed that 
there was straightening and narrowing at L5-S1.  Normal bone and 
articular relations were noted.  The impression was muscular spasm 
and L5-S1 discogenic disease.  A June 1990 report by Dr. Mercado 
stated that the veteran had been seen by him for back and cervical 
conditions for the past two years.  A June 1990 VA medical report 
noted that the veteran had been diagnosed with low back pain and 
cervical pain.  It was noted that the veteran showed multiple 
musculoskeletal complaints, but that X-rays only showed 
degenerative joint disease changes.  A January 1991 VA report of 
an MRI of the cervical spine taken in November 1990 listed an 
impression which noted an essentially unremarkable examination of 
the cervical spine and cord.  A November 1990 U.S. Department of 
Labor duty status report noted that the veteran felt a sharp pain 
in his lower back while lifting a box at work.  

A January 1991 report by Dr. Bonnet noted impressions from a 
lumbar spine CT scan as calcified herniated L5-S1 disc, central, 
and calcified posterior longitudinal ligament L5-S1 level.   

A July 1992 report from Dr. Raul Marco stated that the veteran had 
multiple pains with radicular pain C6 and L5-S1.  Another July 
1992 report by Dr. Marco stated that the veteran had bilateral 
radicular pain L5-S1 with lumbar herniated nucleus pulposus.  He 
had symptoms of thoracic outlet syndrome with pain in the chest 
and with pain in distribution C6 as well as C8.  It was stated 
that the findings in L5-6 might be the cause of compression in C6.  

Lay statements from the veteran's spouse and from co-workers refer 
to the veteran suffering from back problems.  

An October 1992 VA examination report noted that there was pain to 
pressure over vertebral spinous processes and paravertebral 
muscles with evidence of moderate spasms, painful but with full 
movement of the neck and back.  The neurology examination was 
noted to have been within normal limits.  The diagnosis was 
paravertebral myositis.  A February 1993 VA examination report 
stated that there was "no relationship with the claimed right 
elbow and shoulder conditions to his back condition".   

The evidence received since the RO's October 1993 decision include 
a July 1996 VA examination report which is silent as to any 
complaints of back or neck pain or disability.  A July 1999 report 
from Dr. Jose A. Curet Ramos stated that the veteran had cervical 
and lumbar discogenic disease with degenerative severe changes, 
herniated nucleus pulposus and radiculopathies involving upper and 
lower extremities.  A July 1997 report by Dr. Mendez of an MRI of 
the dorsal spine noted that it was normal.  A July 1997 report of 
MRI's of the cervical spine and lumbosacral spine revealed that 
there was a small posterior osteophyte formation indenting the 
spinal cord anteriorly at C3-C4, C4-C5 and C5-C6 levels, and a 
posterocentrally herniated nucleus pulposus at L5-S1.  

An August 1999 report of an MRI of the lumbar spine by Dr. 
Gonzalez revealed degenerative disc disease, most severe at L5-S1.  
It was also noted that there was a central disc herniation with 
moderate compression at the L5-S1 level.  There was also mild 
narrowing of both neural foramina at the L5-S1 level.  An MRI of 
the cervical spine taken the same day showed mild degenerative 
changes at the C2-C3 level.  At the C3-C4 level small posterior 
osteophytes and bulging of the annulus were causing minimal 
compression of the thecal sac.  At the C4-C5 level mild posterior 
osteophyte ridging was noted, also with minimal compression of the 
thecal sac.  At the C5-C6 level minimal posterior osteophyte 
ridging was noted without significant compression.  At the C6-C7 
level the spinal canal was adequate in size.  

A medical certificate from Dr. Raul Marco stated that the veteran 
suffered from cervical and lumbar conditions.  

In a September 2000 VA examination report the examiner noted that 
the veteran showed him a copy of electromyography done in 
September 1989 by Dr. Sein with C6 radiculopathy.  The examiner 
also stated that an MRI of the cervical spine done in August 1999 
showed C2-C3 herniated nucleus pulposus with posterior osteophytes 
with moderate compression of the thecal sac.  Additionally, the 
examiner stated that the veteran also had an MRI of the lumbar 
spine done in August 1991 showing L5-S1 herniated nucleus pulposus 
with moderate compression of the thecal sac.

A September 2000 report from Dr. Miguel A. Palacios Mercado noted 
that the veteran had been treated for cervical and back pain.  A 
September 2000 report from Dr. Ramos stated that the veteran 
suffered from traumatic arthritis of the cervical spine and 
degenerative arthritis involving the cervical and lumbar spine 
with disc herniation, compression cord and lower extremities 
radiculopathies.  

A November 2000 VA examination report noted upon physical 
examination that the range of motion of the back was flexion of 80 
degrees, extension of 20 degrees, lateral bending of 20 degrees 
bilaterally, and rotation to right and left of 35 degrees.  Range 
of motion of the neck was rotation right and left of 70 degrees, 
lateral bending right and left of 10 degrees, extension of 30 
degrees, and flexion of 30 degrees.  The diagnosis was low back 
pain.  The examiner stated that there was no evidence in the 
claims folder to sustain that the lumbar spine and cervical spine 
problems were secondary to his right shoulder injury or right 
elbow injury.  

A January 1991 report of a lumbar spine CT scan by Dr. Luis E. 
Bonnet listed an impression of calcified herniated L5-S1 disc, 
central, and calcified posterior longitudinal ligament at the L5-
S1 level.  

An August 1999 report from Dr. Mercado, received in August 2000, 
stated that the veteran had been seen by him since July 1986 and 
had been treated for a cervical and lumbar condition.  

An April 2002 report noted cervical and thoracic pain.  Additional 
private treatment records note cervical and back pain, but none of 
the records show an association between the veteran's cervical or 
back conditions and his military service or to his service-
connected disabilities.               

The Board finds that the evidence submitted in support of the 
veteran's claims since the RO's October 1993 rating decision is 
cumulative.  The evidence shows that the veteran suffers from 
cervical and low back conditions.  This evidence serves only to 
highlight a point already established at the time of the RO's 
October 1993 decision and not in contention at the current time.  
It does not provide any evidence tending to show a nexus between 
the veteran's cervical and back conditions and his active service, 
or his service-connected right shoulder and right elbow 
conditions, which was the reason for the RO's denial of the 
claims.  The aforementioned medical evidence was not of record at 
the time of the RO's October 1993 decision, so is "new " within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material evidence.  

As stated above, none of this evidence contains a competent 
opinion showing that the veteran currently has cervical or back 
disorders that are related to his service, or to his service-
connected right shoulder and right elbow disabilities.  
Accordingly, this evidence does not pertain to the evidentiary 
defects which were the basis for the RO's October 1993 decision.  
The Board therefore finds that the submitted evidence does not 
bear directly and substantially upon the issues at hand, that this 
evidence is not probative of the issues at hand, and is not 
material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The claims are therefore not reopened.      


ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for a back disability, to 
include as secondary to the service-connected right elbow and 
right shoulder injuries, is denied.

New and material evidence not having been received, the claim of 
entitlement to service connection for a cervical spine disability, 
to include as secondary to the service-connected right elbow and 
right shoulder injuries, is denied.


REMAND

The Board again notes that legislative changes have been enacted 
which eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to provide notice 
and assistance.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  Regulations 
implementing the VCAA were adopted recently.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159.  

In this case, the RO has failed to apply the changes instituted by 
the VCAA's enactment to the appellant's claims of entitlement to 
an increased rating for residuals of a right elbow injury, 
currently evaluated as 10 percent disabling, and entitlement to an 
increased rating for a right shoulder injury with exostosis and 
calcified peritendinitis, currently evaluated as noncompensable.  
Specifically, the RO's August 2001 letters to the veteran only 
addressed what evidence was necessary to be shown in order to 
establish entitlement to service connection.  It did not apprise 
the veteran of the information and evidence necessary to establish 
entitlement to increased ratings for residuals of a right elbow 
injury and a right shoulder injury with exostosis and calcified 
peritendinitis.  Under the circumstances, the Board has determined 
that it cannot issue a decision on the appellant's claim without 
prejudicing his right to due process under law.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore concludes 
that due process considerations mandate that the RO must consider 
the appellant's claims under the recent legislative changes 
contained in the Veterans Claims Assistance Act and insure 
compliance with that legislation with respect to both the duty to 
assist and the duty to notify.  

Furthermore, the Board notes that the veteran has not had a VA 
examination since November 2000.  Therefore, the Board finds that 
the veteran should be afforded a VA examination in order to 
determine the current severity of his right shoulder and right 
elbow disabilities.

Finally, it appears VA has been unable to obtain treatment records 
from Dr. Raul Marco and Dr. Miguel A. Palacios Mercado.  The 
veteran indicated in an authorization and consent to release form, 
received in August 2001, that he had received treatment from Dr. 
Marco in July 2001 and that he was seen by Dr. Mercado every 
month.  In this regard, the RO sent letters to the doctors in 
October 2002 and December 2002 requesting that they submit the 
veteran's treatment records.  Under 38 C.F.R. § 3.159(e), the RO 
must inform the appellant of VA's inability to obtain the 
veteran's treatment records from Dr. Marco and Dr. Mercado.  In 
this case, the appellant has not been so informed.  On remand, the 
RO should ensure that all identified private health care providers 
have either been obtained, or are unobtainable.  In addition, the 
appellant should be informed of all private health care providers 
whose records are deemed to be unobtainable in compliance with 38 
C.F.R. § 3.159(e).  
  
Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO should review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  The RO is to ensure that the 
veteran has been informed of what evidence or information is 
necessary in order to warrant increased ratings for residuals of a 
right elbow injury and a right shoulder injury with exostosis and 
calcified peritendinitis and, additionally, that the veteran has 
been told to submit any evidence in his possession pertaining to 
his claims.  The RO should also ensure compliance with VA's 
obligations under the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should ensure that the records of all identified 
private health care providers have either been obtained, or are 
unobtainable.  If any records from identified private health care 
providers are deemed to be unobtainable, to include records from 
Dr. Marco and Dr. Palacios Mercado, the appellant should be so 
informed.  The letter must inform the appellant of what efforts VA 
made to obtain the records, and a description of any further 
action VA will take regarding the claim, including notifying the 
appellant that VA will decide the claim based on the evidence of 
record unless he submits the records from Dr. Marco and Dr. 
Palacios Mercado (as well as any other identified private health 
care provider whose records are deemed to be unobtainable).  In 
this regard, the appellant should be informed that he is 
ultimately responsible for providing the evidence.  

3.  The RO should then schedule the veteran for a VA examination 
in order to ascertain the nature and severity of his service-
connected right shoulder and right elbow disabilities.  All signs 
and symptoms of his disabilities should be described in detail and 
X-rays should be taken.  Furthermore, in addition to addressing 
range of motion, the examiner is requested to specifically address 
the extent, if any, of functional loss due to pain, 
incoordination, weakness, pain on flare-ups and fatigability with 
use.  If feasible such findings should be portrayed in terms of 
degrees of additional loss of motion.  The claims folder and a 
copy of this remand must be made available to the examiner prior 
to the examination for review.  Such review should be indicated on 
the examination report.        

4.  The RO should then readjudicate the claims and, thereafter, if 
the claims on appeal remain denied, the veteran and his 
representative should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



